internal_revenue_service number release date index number ---------------------- ------------ ----------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b01 plr-122628-11 date date legend distributing statea -------------------------------------------- ------------------------ ------------ abusiness --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- producta productb locationa countrya bbusiness entitya entityb --------- ---- ---------- ------------ ---------------------------------- -------------------------- ------------------------------------ cbusiness ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------- --------------------------------------------------------------- -------------------------- date1 ------------------------ plr-122628-11 controlled date2 adollar_figure bdollar_figure cdollar_figure ddollar_figure edollar_figure fdollar_figure ---------------------------- ---------------------- ---------------- ---------------- ---------------- ---------------- -------- -------------- forcoa -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_355 and sec_368 and related provisions with respect to a proposed transaction described below the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1 d or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 summary of facts plr-122628-11 distributing is a widely held publicly traded statea corporation with a single class of common_stock outstanding distributing common_stock distributing is the common parent of a group of corporations including a u s group filing a consolidated federal_income_tax return and numerous foreign subsidiaries within distributing’s worldwide operations distributing operates the abusiness the abusiness produces producta and productb products that are sold in major markets around the world including locationa and countrya the bbusiness most of the assets and entities related to the abusiness including certain foreign subsidiaries the producta sub creditors are owned directly or indirectly by entitya the predecessor to controlled as defined below which is a disregarded_entity owned by entityb which is a disregarded_entity owned by distributing distributing also operates the cbusiness financial information has been submitted which indicates that the bbusiness and the cbusiness as currently conducted have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years proposed transaction for what are represented to be valid business reasons distributing proposes to undertake the following series of transactions pursuant to a plan_of_reorganization the proposed transaction references to the distribution are as defined below in step entitya elects to be treated as a corporation for u s federal_income_tax purposes as of date1 the controlled formation and changes its name and form of incorporation to controlled effective date2 controlled distributes sells or otherwise transfers the assets unrelated to the abusiness to distributing and controlled undertakes certain restructuring transactions so that the entity conducting the bbusiness is directly held by controlled at the time of the distribution distributing issues up to approximately adollar_figureaggregate principal_amount of new distributing securities nds to third party investors in one or more issuances effected at least five days before the declaration date of the distribution and at least fourteen days prior to the distribution distributing contributes all of the contributed assets which includes both the assets and outstanding membership interests and stock in entities of the abusiness that it holds directly and certain additional assets and entities that were not deemed contributed to controlled in the controlled formation and also the assets deemed plr-122628-11 contributed in the controlled formation to controlled in exchange for up to bdollar_figurein cash the cash amount the assumption of certain liabilities controlled common_stock and approximately cdollar_figureof general senior unsecured obligations of controlled the controlled securities the contribution of the contributed assets including in the controlled formation the contribution controlled negotiates and enters into an agreement with third party lenders to borrow approximately ddollar_figure the special dividend borrowing and the proceeds of such borrowing the special dividend borrowing proceeds controlled will not draw funds down under the special dividend borrowing until after the distribution but it is expected that the only condition to the closing of the special dividend borrowing will be the occurrence of the distribution distributing declares the dividend of controlled common_stock at least five days after the issuance of the nds approximately ten days prior to the distribution the board_of directors of controlled declares a edollar_figureper share special dividend to the shareholders of record of controlled common_stock as of the date of the distribution immediately following the distribution the controlled special dividend the controlled special dividend will be conditioned upon the occurrence of the distribution and the closing of the special dividend borrowing at least fourteen days after the issuance of nds distributing will distribute controlled common_stock to an independent exchange agent on behalf of distributing’s common_stock shareholders the distribution distributing will not actually distribute fractional shares of controlled common_stock in the distribution but will transfer such interests on behalf of such holders to the independent exchange agent controlled will redeem such fractional shares for cash by delivering the payment to the independent exchange agent for the benefit of the controlled shareholders to the extent that distributing determines not to effect the exchange described below the independent exchange agent will distribute the controlled common_stock to distributing’s common_stock shareholders and aggregate and sell any fractional shares of controlled common_stock and distribute the net_proceeds of the sale to the beneficial owners of distributing common_stock that otherwise would have received fractional shares of controlled common_stock substantially contemporaneous with the distribution and as part of the plan_of_reorganization and in any event at least fourteen days after any issuance of nds distributing will deliver up to adollar_figureof controlled securities to investors in satisfaction of the nds and approximately fdollar_figureof controlled securities to the producta sub creditors in satisfaction of loans the producta sub loans on which distributing is the obligor outstanding at the time of the distribution between distributing and the producta sub creditors collectively the debt exchange plr-122628-11 the special dividend borrowing is funded and controlled will receive the special dividend borrowing proceeds within three days and likely within one day following the distribution controlled will pay the controlled special dividend to the shareholders of record of controlled common_stock as of the date of the distribution immediately following the distribution by delivering the payment to the independent exchange agent for the benefit of the controlled shareholders following the distribution and as part of the plan_of_reorganization distributing will distribute the full amount of the cash amount to its creditors to repay or redeem outstanding distributing indebtedness distributing intends to effect such repayments or redemptions as promptly as practicable following the distribution consistent with sound business practices and in any event not later than the first anniversary of the distribution prior to the distribution and to the extent distributing has previously determined to undertake the exchange as described herein controlled or designated incorporators will form forcoa which will be treated as a corporation for u s federal_income_tax purposes with minimal capital and forcoa will form mergerco a domestic_corporation after the distribution and the distribution of the controlled special dividend to the independent exchange agent for the benefit of the controlled shareholders to the extent distributing has previously determined to do so for good and valid business purposes in a transaction intended to qualify as a reorganization under sec_368 the following will occur the exchange mergerco will merge with and into controlled with controlled surviving all shares of controlled common_stock held by the independent exchange agent on behalf of the controlled shareholders will be exchanged for forcoa common_stock and controlled shareholders will receive stock of forcoa and the cash attributable to the controlled special dividend and any fractional shares redeemed by controlled held by the independent exchange agent and forcoa will receive all of the common shares of controlled the nominal shares in forcoa held by controlled will be canceled it is expected that the controlled common_stock shareholders will recognize any realized gain under sec_367 with respect to their exchange of controlled common_stock for forcoa common_stock in the exchange representations the taxpayer makes the following representations regarding the proposed transaction a distributing and controlled and the shareholders of distributing will pay their respective expenses if any incurred in connection with the proposed transaction plr-122628-11 b indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities c no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d no part of the consideration to be distributed by distributing in the distribution will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing e distributing and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 sag as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied f the five years of financial information submitted on behalf of the cbusiness is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g the five years of financial information submitted on behalf of the bbusiness that will be transferred to controlled is representative of the business’s present operation and with regard to the bbusiness there have been no substantial operational changes since the date of the last financial statements submitted h the distributing sag neither acquired the cbusiness nor acquired control of an entity conducting the cbusiness during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of the cbusiness and will continue to be the principal_owner following the distribution i the distributing sag neither acquired the bbusiness nor acquired control of an entity conducting the bbusiness during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of the bbusiness and the controlled sag will continue to be the principal_owner following the distribution plr-122628-11 j following the distribution each of the distributing sag and the controlled sag will continue the active_conduct of the cbusiness and the bbusiness respectively independently and with separate employees k the distribution is being carried out for the following corporate business purposes and is motivated in whole or substantial part by one or more of these corporate business purposes enhancing the ability of each of distributing and controlled to use its stock as acquisition currency as a means of raising capital and for employee compensation creating two pure-play companies which is expected to enhance the ability of each of distributing and controlled to obtain coverage from equity research analysts to attract new investors and to capitalize on appropriate growth opportunities permitting each of distributing and controlled to independently optimize its capital structure and enabling the management of each of distributing and controlled to focus exclusively on the strategic capital structure and operational issues facing their respective businesses without having to divert human and financial resources to the other business or being constrained by limitations imposed by a board and corporate management responsible for overseeing both the abusiness and the cbusiness distributing has substantial non-tax business purposes for effecting the distribution without regard to the exchange l taking into account the exchange of controlled common_stock for forcoa common_stock in the exchange including the resulting sec_367 gain recognition the distribution is not being used principally as a device for the distribution of earnings_and_profits of any of distributing forcoa or controlled m there is no plan or intention by distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 except that such repurchases may be effected through open market purchases block purchases accelerated share repurchase transactions dutch auction tender offers or some combination thereof n there is no plan or intention by controlled or forcoa directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 except that such repurchases may be effected through open market purchases block purchases accelerated share repurchase transactions dutch auction tender offers or some combination thereof o the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total amount of any liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the plr-122628-11 meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization p no investment_credit determined under sec_46 has been or will be claimed with respect to any property contributed to controlled by distributing in connection with the distribution q the distribution does not involve and will not result in a situation in which one party recognizes income but another party recognizes the deductions associated with such income or one party owns property but another party recognizes the income associated with such property r consistent with the satisfaction of the producta sub loans with controlled securities in the debt exchange no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution s immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations including without limitation sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d distributing's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution t payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length or with respect to transitional services not inconsistent with any business_purpose or the device requirement u no two parties to the transaction are investment companies as defined in sec_368 and iv v the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than forcoa will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation w for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-122628-11 x for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution y immediately after the distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either distributing or controlled or ii neither distributing nor controlled is or will be a disqualified_investment_corporation for purposes of sec_355 z the total fair_market_value of the assets transferred to controlled in the contribution will be equal to or exceed the aggregate adjusted_basis of those assets so transferred aa the fair_market_value of the assets transferred by distributing to controlled will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the transaction b the amount of any liabilities owed to distributing by controlled if any that are discharged or extinguished in connection with the contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution bb the controlled securities will constitute securities for purposes of sec_355 and sec_361 cc the amount of nds and producta sub loans exchanged for controlled securities in the debt exchange will not exceed the average of distributing’s outstanding third party indebtedness at the end of each of the four calendar quarters preceding the date on which the separation of the abusiness and the cbusiness was first presented to distributing’s board_of directors dd the entire amount of the controlled special dividend will be paid out of controlled's earnings_and_profits and thus the full amount of the controlled special dividend will be treated as a distribution taxable as a dividend under sec_301 ee distributing has no knowledge or belief that any shareholder of distributing will have a plan or intention to sell exchange transfer by gift or otherwise dispose_of its plr-122628-11 stock in distributing or controlled after the distribution other than in exchange for stock in forcoa in the exchange and in connection with the redemption or sale of any fractional shares ordinary market trading or readjustments consistent with the relevant indices by shareholders that are index funds ff distributing has no knowledge or belief that any shareholder of distributing will have a plan or intention to sell exchange transfer by gift or otherwise dispose_of its stock in forcoa whether on account of the sec_367 gain recognition that occurs pursuant to the exchange or otherwise other than in connection with ordinary market trading or readjustments consistent with the relevant indices by shareholders that are index funds gg the distribution and the exchange are not being effected for the purpose of or with a view to facilitating any sales of stock of forcoa by the shareholders after the exchange including by causing them to recognize gain upon the exchange rulings based solely on the information and representations submitted we rule as follows on the proposed transaction the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 see sec_301_7701-3 and distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_357 and sec_361 and b controlled will recognize no gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will be the same as the basis of the asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received in the contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 distributing will not recognize any income gain loss or deduction with respect to the controlled securities other than any i deductions attributable to the fact that nds or the producta sub loans may be redeemed at a premium ii income attributable to the plr-122628-11 fact that nds or the producta sub loans may be redeemed at a discount iii and interest_expense accrued with respect to the nds or producta sub loans sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of the controlled common_stock in the distribution sec_355 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of each distributing shareholder including any fractional share interest in controlled common_stock to which the shareholder may be entitled immediately after the distribution will equal the aggregate basis of the distributing common_stock held by such distributing shareholder immediately before the distribution allocated in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 each distributing shareholder’s holding_period in the controlled common_stock received in the distribution including any fractional share interest in controlled common_stock to which the shareholder may be entitled will include the holding_period of the distributing common_stock with respect to which the distribution is made provided that the shareholder holds such distributing common_stock as a capital_asset on the date of the distribution sec_1223 a shareholder who receives cash in lieu of fractional shares of controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional shares of stock will be held as capital assets on the date of the distribution sec_1221 and sec_1222 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 plr-122628-11 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 and iv whether the transfer of controlled securities in the debt exchange will give rise to deductions income or interest_expense procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ______________________ thomas i russell senior counsel branch office of associate chief_counsel corporate cc
